Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made as of August 11,
2017, by and between Performant Financial Corporation, a Delaware corporation
(the “Company”), and ECMC Group, Inc. (the “Investor”). Unless otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
ascribed to them in Section 1.
RECITALS
WHEREAS, the Company and the Investor wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1
Definitions
1.1    Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
(c)    “Common Stock” shall mean the common stock of the Company, $.0001 par
value per share.
(d)    “Credit Agreement” shall mean that certain Credit Agreement of even date
hereof between Performant Business Services, Inc., a Nevada corporation and
wholly-owned subsidiary of the Company, and the Investor, as may be amended or
restated from time to time.
(e)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
(f)    “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.








1

--------------------------------------------------------------------------------




(g)    “Registrable Securities” shall mean the shares of Common Stock issued or
issuable upon the exercise of the Warrants now owned or hereafter acquired by
the Investor.
(h)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.
(i)    “Registration Expenses” shall mean all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company and the
reasonable legal expenses of one special counsel for the Investor (if different
from the Company’s counsel and if such counsel is reasonably approved by the
Company) per underwritten public offering (“Special Counsel”), blue sky fees and
expenses, and expenses of any regular or special audits incident to or required
by any such registration, but shall not include Selling Expenses.
(j)    “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement as may be necessary to
comply with applicable securities laws.
(k)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
(l)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.
(m)    “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel and any other advisors of the Investor engaged
(other than the Special Counsel), and all similar fees and commissions relating
to the Investor’s disposition of the Registrable Securities.
(n)    “Warrant(s)” shall mean each warrant to purchase shares of Common Stock
issued to the Investor pursuant to terms of the Credit Agreement.
Section 2    
Resale Registration Rights








2

--------------------------------------------------------------------------------




2.1    Resale Registration Rights.
(a)    Promptly, but in no event later than thirty (30) days following the date
hereof, and promptly following the subsequent issuance of any additional Warrant
after the date hereof, the Company shall prepare and file with the Commission a
Registration Statement on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance with the
Securities Act) covering the resale of the Registrable Securities by the
Investor (the “Resale Registration Shelf”). Such Resale Registration Shelf shall
include a “final” prospectus, including the information required by Item 507 and
Item 508 of Regulation S-K of the Securities Act, as provided by the Investor in
accordance with Section 2.7. Notwithstanding the foregoing, before filing the
Resale Registration Shelf, the Company shall furnish to the Investor a copy of
the Resale Registration Shelf and afford the Investor an opportunity to review
and comment on the Resale Registration Shelf. The Company’s obligation pursuant
to this Section 2.1(a) is conditioned upon the Investor providing the
information contemplated in Section 2.7.
(b)    The Company shall use its best efforts to cause the Resale Registration
Shelf and related prospectuses to become effective as promptly as practicable
after filing. The Company shall use its best efforts to cause such Resale
Registration Shelf to remain effective under the Securities Act until the
earlier of the date (i) all Registrable Securities covered by the Resale
Registration Shelf have been sold or may be sold freely without limitations or
restrictions as to volume or manner of sale pursuant to Rule 144, which for
purposes of clarification, the Investor shall be deemed to be able to sell
freely without limitation or restriction as to volume or manner of sale under
Rule 144 if the Investor is able to treat the original issue date of any shares
of Common Stock issued pursuant to the exercise of a Warrant back to the
original issue date of a Warrant by completing a cashless exercise pursuant to
Section 1.2 of a Warrant and based on such original issue date, the applicable
holding period has expired, or (ii) all Registrable Securities covered by the
Resale Registration Shelf otherwise cease to be Registrable Securities pursuant
to Section 2.9 hereof. The Company shall promptly, and within two (2) business
days after the Company confirms effectiveness of the Resale Registration Shelf
with the Commission, notify the Investor of the effectiveness of the Resale
Registration Shelf.
(c)    Deferral and Suspension. At any time after being obligated to file a
Resale Registration Shelf, or after any Resale Registration Shelf has become
effective, the Company may defer the filing of or suspend the use of any such
Resale Registration Shelf or Prospectus, upon giving written notice of such
action to the Investor with a certificate signed by the Principal Executive
Officer of the Company stating that in the good faith judgment of the Board, the
filing or use of any such Resale Registration Shelf or Prospectus covering the
Registrable Securities would be seriously detrimental to the Company or its
stockholders at such time and that the








3

--------------------------------------------------------------------------------




Board concludes, as a result, that it is in the best interests of the Company
and its stockholders to defer the filing or suspend the use of such Resale
Registration Shelf or Prospectus at such time. The Company shall have the right
to defer the filing of or suspend the use of such Resale Registration Shelf or
Prospectus for a period of not more than one hundred twenty (120) days from the
date the Company notifies the Investor of such deferral or suspension; provided
that the Company shall not exercise the right contained in this Section 2.1(c)
more than once in any twelve-month period. In the case of the suspension of use
of any effective Resale Registration Shelf, the Investor, immediately upon
receipt of notice thereof from the Company, shall discontinue any offers or
sales of Registrable Securities pursuant to such Resale Registration Shelf until
advised in writing by the Company that the use of such Resale Registration Shelf
may be resumed. In the case of a deferred Resale Registration Shelf filing, the
Company shall provide prompt written notice to the Investor of the Company’s
decision to file or seek effectiveness of the Resale Registration Shelf
following such deferral. In the case of either a suspension of use of, or
deferred filing of, any Resale Registration Shelf or Prospectus, the Company
shall not, during the pendency of such suspension or deferral, be required to
take any action hereunder (including any action pursuant to Section 2.2 hereof)
with respect to the registration or sale of any Registrable Securities pursuant
to any such Resale Registration Shelf.
2.2    Sales and Underwritten Offerings of the Registrable Securities.
(a)    Once a Resale Registration Shelf filing has been declared effective, the
Investor may request, and the Company shall be required to facilitate, subject
to the limitations set forth in this Section 2.2, an unlimited number of
underwritten public offerings with respect to each such Resale Registration
Shelf, to effect the sale or distribution of Registrable Securities.
(b)    If the Investor intends to effect an underwritten public offering
pursuant to a Resale Registration Shelf to sell or otherwise distribute
Registrable Securities, the Investor shall so advise the Company and provide as
much notice to the Company as reasonably practicable.
(c)    In connection with any offering initiated by the Investor pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Investor shall be entitled to select the underwriter or underwriters for
such offering, subject to the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed.
(d)    In connection with any offering initiated by the Investor pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Company shall not be required to include any of the Registrable Securities
in such underwriting unless the Investor (i) enters into an underwriting
agreement in customary form with the underwriter or underwriters, (ii) accepts
customary terms in such underwriting agreement with regard to








4

--------------------------------------------------------------------------------




representations and warranties relating to ownership of the Registrable
Securities and authority and power to enter into such underwriting agreement and
(iii) completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities and other documents as may be reasonably requested by
such underwriter or underwriters. Further, the Company shall not be required to
include any of the Registrable Securities in such underwriting if the
underwriter, underwriters or the Investor require the Company to participate in
any marketing, road show or comparable activity that may be required to complete
the orderly sale of shares by the underwriter or underwriters.
2.3    Fees and Expenses. Except as otherwise may be agreed upon between the
Investor and the Company, all Registration Expenses incurred in connection with
registrations pursuant to this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Investor
shall be borne by the Investor.
2.4    Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 hereof, the Company
shall use its best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof and keep the Investor advised as to the initiation of each such
registration and as to the status thereof, and pursuant thereto the Company
shall as expeditiously as possible (unless waived by the Investor):
(a)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;
(b)    furnish to the Investor such numbers of copies of a prospectus, including
preliminary prospectuses, in conformity with the requirements of the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate the disposition of Registrable Securities;
(c)    use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the Investor, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;
(d)    in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing








5

--------------------------------------------------------------------------------




underwriter of such offering and do any and all other acts and things which may
be reasonably necessary or advisable to enable the Investor to consummate the
disposition in such jurisdictions of the Registrable Securities;
(e)    promptly notify the Investor at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its best efforts to amend or supplement such prospectus in order to
cause such prospectus not to include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing;
(f)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;
(g)    if requested by the Investor, use best efforts to cause the Company’s
transfer agent to remove any restrictive legend from any Registrable Securities
being transferred by the Investor pursuant to a Resale Registration Shelf or
Company Registration Shelf, within two business days following such request;
(h)    cause to be furnished, at the request of the Investor, on the date that
Registrable Securities are delivered to underwriters for sale in connection with
an underwritten offering pursuant to this Agreement, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, (ii) a letter or
letters from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, and (iii) such other documents relating thereto in customary form
and covering such matters of the type customarily covered by legal opinions of
such nature;
(i)    make available for inspection by the Investor, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Investor or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested








6

--------------------------------------------------------------------------------




by any such seller, underwriter, attorney, accountant or agent in connection
with such Registration Statement;
(j)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such Registration Statement for sale in any
jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order;
(k)    cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed;
(l)    use best efforts to cause such Registrable Securities covered by such
Registration Statement to be registered with or approved by such other
governmental agencies or authorities in the United States or any political
subdivisions thereof as may be necessary to enable the Investor to consummate
the disposition of such Registrable Securities;
(m)    if the Company did not pay the filing fee covering the Registrable
Securities at the time a Resale Registration Shelf is filed, pay such fee at
such time or times as the Registrable Securities are to be sold; and
(n)     if a Resale Registration Shelf has been outstanding for at least three
(3) years, at the end of the third year, refile a new Resale Registration Shelf
covering the Registrable Securities, and, if at any time when the Company is
required to re-evaluate its WKSI status the Company determines that it is not a
WKSI, use its best efforts to refile the Resale Registration Shelf on Form S-3
and, if such form is not available, Form S-1 and keep such Registration
Statement effective during the period during which such Registration Statement
is required to be kept effective.
2.5    The Investor’s Obligations.
(a)    Discontinuance of Distribution. The Investor agrees that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 2.4(e) hereof, the Investor shall immediately discontinue disposition
of Registrable Securities pursuant to the Resale Registration Shelf until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.4(e) hereof or receipt of notice that no supplement or
amendment is required and that the Investor’s disposition of the Registrable
Securities may be resumed. The Company may provide appropriate stop orders to
enforce the provisions of this Section 2.5(a).








7

--------------------------------------------------------------------------------




(b)    Compliance with Prospectus Delivery Requirements. The Investor covenants
and agrees that it shall comply with the prospectus delivery requirements of the
Securities Act as applicable to it or an exemption therefrom in connection with
sales of Registrable Securities pursuant to any Registration Statement filed by
the Company pursuant to this Agreement.
(c)    Notification of Sale of Registrable Securities. The Investor covenants
and agrees that it shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.
2.6    Indemnification.
(a)    To the extent permitted by law, the Company shall indemnify the Investor,
and, as applicable, its officers, directors, agents, employees and constituent
partners, legal counsel for the Investor and each Person controlling the
Investor (the “Investor Indemnified Parties”), with respect to which
registration, related qualification, or related compliance of Registrable
Securities has been effected pursuant to this Agreement, and each underwriter,
if any, and each Person who controls any underwriter within the meaning of the
Securities Act against all claims, losses, damages, or liabilities (or actions
in respect thereof) to the extent such claims, losses, damages, or liabilities
arise out of or are based upon (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus or other document
(including any related Registration Statement) incident to any such
registration, qualification, or compliance, or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification, or compliance; and the Company shall pay as
incurred to the Investor, any Investor Indemnified Parties, each such
underwriter, and each Person who controls the Investor or underwriter, any legal
and any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability, or action; provided, however,
that the indemnity contained in this Section 2.6(a) shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of the Company (which consent shall
not unreasonably be withheld); and provided, further, that the Company shall not
be liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon








8

--------------------------------------------------------------------------------




written information furnished to the Company by the Investor, such underwriter,
or such controlling Person and stated to be for use therein.
(b)    To the extent permitted by law, the Investor shall, if Registrable
Securities held by the Investor are included for sale in the registration and
related qualification and compliance effected pursuant to this Agreement,
indemnify the Company, each of its directors, each officer of the Company who
signs the applicable Registration Statement, each legal counsel and each
underwriter of the Company’s securities covered by such a Registration
Statement, each Person who controls the Company or such underwriter within the
meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.
(c)    Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
however, that the indemnifying party shall be entitled to select counsel for the
defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the








9

--------------------------------------------------------------------------------




Investor in conducting the defense of such action, suit, or proceeding by reason
of recognized claims for indemnity under this Section 2.6, then counsel for such
party shall be entitled to conduct the defense to the extent reasonably
determined by such counsel to be necessary to protect the interest of such
party. The failure to notify an indemnifying party promptly of the commencement
of any such action, if prejudicial to the ability of the indemnifying party to
defend such action, shall relieve such indemnifying party, to the extent so
prejudiced, of any liability to the indemnified party under this Section 2.6,
but the omission so to notify the indemnifying party shall not relieve such
party of any liability that such party may have to any indemnified party
otherwise than under this Section 2.6.
(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. In no event,
however, shall (i) any amount due for contribution hereunder be in excess of the
amount that would otherwise be due under Section 2.6(a) or Section 2.6(b), as
applicable, based on the limitations of such provisions and (ii) a Person guilty
of fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.
(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.
(f)    The obligations of the Company and the Investor under this Section 2.6
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.








10

--------------------------------------------------------------------------------




2.7    Information. The Investor shall cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Resale Registration Shelf, including by furnishing to the Company such
information regarding the Investor and the distribution proposed by the Investor
as the Company may reasonably request and as shall be reasonably required in
connection with any registration referred to in this Agreement. The Investor
agrees to, as promptly as practicable (and in any event prior to any sales made
pursuant to a Prospectus), furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by the Investor not misleading. The Investor agrees to keep confidential the
receipt of any notice received pursuant to Section 2.4(e) and the contents
thereof, except as required pursuant to applicable law.
2.8    Rule 144 Requirements. With a view to making available to the Investor
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit the Investor to sell
Registrable Securities to the public without registration, the Company agrees to
use its best efforts to:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act at all times after the date
hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(c)    prior to the filing of the Resale Registration Shelf or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the Investor
with copies of all of the pages thereof (if any) that reference the Investor;
and
(d)    furnish to the Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by an Investor in availing itself of any rule or regulation
of the Commission which permits an Investor to sell any such securities without
registration.
2.9    Termination of Status as Registrable Securities. The Registrable
Securities shall cease to be Registrable Securities upon the earliest to occur
of the following events: (i) such Registrable Securities have been sold pursuant
to an effective Registration Statement; (ii) such Registrable Securities have
been sold by the Investor pursuant to Rule 144 (or other similar rule), (iii)
such Registrable Securities may be resold by the Investor holding such
Registrable Securities without limitations as to volume or manner of sale
pursuant to Rule 144, which for








11

--------------------------------------------------------------------------------




purposes of clarification, the Investor shall be deemed to be able to sell
freely without limitation or restriction as to volume or manner of sale under
Rule 144 if the Investor is able to treat the original issue date of any shares
of Common Stock issued pursuant to the exercise of a Warrant back to the
original issue date of a Warrant by completing a cashless exercise pursuant to
Section 1.2 of a Warrant and based on such original issue date, the applicable
holding period has expired; or (iv) ten (10) years after the date of this
Agreement.
Section 3    
Miscellaneous
3.1    Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investor.
3.2    Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
3.3    Notices. All notices required or permitted under this Agreement must be
in writing and sent to the address or email address identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by email
or other form of electronic transmission followed by hard copy delivered by the
methods under clause (c) or (d); (c) by prepaid certified or registered mail,
return receipt requested; or (d) by prepaid reputable overnight delivery
service. Notices shall be effective upon receipt. Either party may change its
notice address by providing the other party written notice of such change.
Notices shall be delivered as follows:
If to the Investor:     ECMC Group, Inc.
111 Washington Avenue South, Suite 1400
Minneapolis, MN 55401
Attention: [ ]


with a copy to:        Fox Rothschild LLP
Campbell Mithun Tower – Suite 2000
222 South Ninth Street
Minneapolis, MN 55402








12

--------------------------------------------------------------------------------




Attention: Christopher Scotti
cscotti@foxrothschild.com


If to the Company:     Performant Financial Corporation
333 North Canyons Parkway
Livermore, CA 94551
Attention: Lisa Im, Chief Executive Officer
lim@performantcopr.com
with a copy to:        Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111
Attention: Blair White
blair.white@pilsburylaw.com
3.4    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
3.5    Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investor shall be entitled to assign all or
any portion of its rights under this Agreement if it obtains the prior written
consent of the Company, which shall not be unreasonably withheld; provided that
the Company’s consent shall not be required if the assignee is a wholly owned
subsidiary of the Investor or if an Event of Default (as such term is defined in
the Credit Agreement) has then occurred and is continuing, in each case other
than any such assignment to a Competitor (as such term is defined in the Credit
Agreement). Any transfer or assignment made other than as provided in the first
sentence of this Section 3.5 shall be null and void. Subject to the foregoing
and except as otherwise provided herein, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the parties hereto.
3.6    Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof.
3.7    Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver








13

--------------------------------------------------------------------------------




thereof; and no single or partial exercise of any such power, right, privilege
or remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy.
3.8    Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.
3.9    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.
3.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.
3.11    Term and Termination. The Investor’s rights to demand the registration
of the Registrable Securities under this Agreement, as well as the Company’s
obligations under Section 2.2 hereof, shall terminate automatically once all
Registrable Securities cease to be Registrable Securities pursuant to the terms
of Section 2.9 of this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]








14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.
PERFORMANT FINANCIAL CORPORATION
a Delaware Corporation
By:     
Name:    Lisa Im
Title:    Chief Executive Officer
ECMC GROUP, INC.
a Delaware corporation
By:     
Name:    
Title:    












Signature Page to Registration Rights Agreement